Citation Nr: 0021709	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to 
September 1949.  He died on February [redacted], 1977.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1. The veteran died in February 1977, at the age of 48, due 
to multiple metastasis of malignant melanoma.

2.  Following the appellant's claim for dependency and 
indemnity compensation (DIC) and death benefits, in April 
1977 the RO informed the appellant that she was not entitled 
to DIC because "(t)he evidence does not show that the 
veteran's death was due to a service connected disease or 
injury" and she was not entitled to death pension because 
her annual income exceeded a certain amount; the appellant 
did not appeal this determination.

3.  In August 1998, the appellant filed another claim for DIC 
and death benefits.

4.  During the development of this claim, a report of the 
veteran's separation examination was obtained, which showed 
treatment in 1946 for "glymphomastria" of the left chest; 
the ambiguity of this term, together with the appellant's 
contentions, in effect, that the melanoma that caused the 
veteran's death had its inception during service, constitutes 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  Service connection was not established during the 
veteran's lifetime for any disability.

4.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including an unidentified surgical 
procedure on his left breast.

5.  The veteran did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to any disability or other 
incident of service.


CONCLUSIONS OF LAW

1.  The 1977 rating decision that determined that the 
veteran's death was not related to service is final.  
38 U.S.C.A. § (b) and (c) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).

2.  New and material evidence has been received, and the 
appellant's claim to death benefits is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's complete service medical records are not 
available for review.  These records are believed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  Consequently, in reaching this decision, the 
Board fully acknowledges and accepts its heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran's September 1949 separation examination report 
indicates that he had a two-centimeter surgical scar on his 
left breast, which was well healed and nonsymptomatic.  It 
was noted that the veteran underwent a "glymphomastria" on 
his left chest in 1947 without complications or sequelae.

In February 1976 the veteran was treated at a VA hospital.  
He had skin lesions excised from his chin, one of which was 
diagnosed as basal cell carcinoma.  It was noted that the 
veteran's chest showed evidence of a previous surgical 
procedure of the left breast.  An inverted nipple was 
present.

In June 1976 the veteran was treated at a VA hospital for 
melanoma, which was metastatic to the left axilla.  He 
reported that he had had a mole removed from his posterior 
left shoulder in May 1975.  He stated that the mole had been 
diagnosed as melanoma.  During the hospitalization, 
metastatic disease was excised from the left axilla, and the 
primary scar site on the posterior chest was excised.

In August 1976 and November 1976 the veteran was again 
hospitalized for melanoma, which was metastatic to the lymph 
nodes and the left axilla.  In January 1977 the veteran was 
readmitted to the VA hospital.  He was treated for malignant 
melanoma with extensive metastasis to the liver, 
retroperitonal nodes, and left axilla.  He expired in the 
hospital, on February [redacted], 1977; he was 48 years old.  
The immediate cause of death, as noted on the Certificate of 
Death, was aspiration due to multiple metastasis, due to 
malignant melanoma.  Inanition was noted to have had its 
onset approximately two months prior to his death.  
("Inanition" refers to severe weakness or wasting."  
Stedman's Medical Dictionary 860 (26th ed. 1995)).  Multiple 
metastasis was noted to have had its onset approximately one 
year prior to his death.  Malignant melanoma was noted to 
have had its onset approximately two years prior to his 
death.

In February 1999 the RO contacted by telephone a physician 
who stated that he was unaware what the term 
"glymphomastria" meant.

In June 1999 the RO contacted the chief of the hematology 
department, apparently an oncologist, at the VA hospital in 
Little Rock, Arkansas.  He reported that he was unaware of 
the term and had been unable to locate it in a medical 
dictionary or oncology texts.  He opined that 
"glymphomastria" was a mistranscription of the term used in 
the original medical record.  He contacted a more senior 
oncologist, who would have been more aware of terminology 
used in the 1940s; however, that physician indicated that he 
too was unaware of the term.  A dermatologist was also 
contacted and stated that he was also unaware of the term.  
After consulting a dermatology textbook, the dermatologist 
hypothesized that if a mistranscription had occurred, the 
mistranscription might have been from "gliolemmomastria," 
which was a rare variant of neurofibromatosis.  The 
oncologist explained that some cases of neurofibromatosis 
were associated with malignancy but that he was unaware of a 
specific association with melanoma.  He cautioned that 
whether "glymphomastria" was intended to be 
"gliolemmomastria" was purely speculative and should not be 
used as a basis for a decision.  He explained that, because 
he did not know the nature of the illness "glymphomastria," 
he was unable to opine whether it had resulted in the 
veteran's death.

II.  Legal Analysis

In an April 1977 decision the RO determined that the 
veteran's death was not due to a service-connected disease or 
injury.  This decision became final.  See 38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.104(a); 3.160(d), 
20.302(a) (1999).  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  The RO apparently determined in its February 1999 
rating decision that the appellant had submitted new and 
material evidence.  See 38 C.F.R. § 3.156 (1999).  The Board 
concurs in this finding.  The new evidence obtained following 
the 1977 final RO determination includes service medical 
records showing that the veteran was treated for 
"glymphomastria" during service.  In essence, the appellant 
believes that the melanoma that caused the veteran's death 
was related to "glymphomastria" treated during service.  
The evidence of this medical treatment during service, 
together with the appellant's contentions, contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's terminal disease.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When new and material evidence has been presented, it must be 
determined, immediately upon reopening the claim, whether the 
reopened claim is well grounded pursuant to 38 U.S.C. 
§ 5107(a) based upon all the evidence and presuming its 
credibility.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") concluded in Elkins v. 
West, 12 Vet. App. 209 (1999), that the United States Court 
of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); see also Winters v. West, 12 Vet. 
App. 203 (1999).  If the reopened claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

Establishing a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability, which in a cause of death case is always met (the 
current disability being the condition that caused the 
veteran to die, see Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)), (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and (3) medical evidence of a nexus between the 
asserted in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza).  
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1999).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

In her pleadings, the appellant contended that the veteran 
was treated for cancer while serving in Okinawa.  She 
asserted that "glymphomastria" is an obselete medical term 
that, during the veteran's period of service, referred to 
malignant cancer.  She explained that the veteran had surgery 
in service to remove "a cancer," and that he was informed 
that the cancer was in remission but would return.  She 
stated that in approximately 1967 the appellant had radiation 
pellets implanted in his shoulder and leg.  She recalled that 
in 1974 the veteran was informed by physicians that cancer 
that was the same as what he had incurred in service had 
returned and little could be done for him.  She added that 
the veteran's mother had been informed by the military that 
the veteran underwent cancer surgery in service.  In response 
to the RO's request for service medical records, the 
appellant reported that she had no medical or service record 
for the veteran.  She reported that the veteran had cancer 
during service and was later treated at a VA hospital where 
he died in February 1977.

Service connection was not in effect during the veteran's 
lifetime any disability.  The veteran's available service 
medical records are entirely negative for any of the 
disorders cited above in the VA terminal hospital reports.

Appropriate medical expertise was called upon in an attempt 
to decipher the meaning of the term "glyphomastria," but 
investigation into the matter did not result in any 
explanation helpful to the appellant's claim.  The term is 
apparently unknown and may have been a mistranscription of 
another term.  Nevertheless, the medical personnel were 
unable to explain the meaning of the term and unable to 
connect it with the melanoma that caused the veteran's death.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veteran's 
death well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill well-grounded-claim requirements for 
veterans benefits).  As detailed above, there is no competent 
medical evidence of record which supports an etiological 
relationship between any condition the veteran was treated 
for in service and the subsequent development of malignant 
melanoma.  Because the medical evidence of record does not 
reflect any in-service complaints, treatment, manifestations, 
or diagnosis of any condition noted in the VA medical records 
cited above, or an etiological relationship between the cause 
of the veteran's death and the surgical procedure on his left 
breast or any other incident of service, service connection 
is not warranted for the cause of the veteran's death.  See 
38 C.F.R. §§ 3.303, 3.307, 3.310, 3.312 (1999). The Board has 
compassionately considered the appellant's contentions and 
statements on appeal; however, her lay contentions alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a service-connected disability 
and a relationship between that disability and the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With 
respect to these contentions, it is not shown by the evidence 
that the appellant has the requisite medical expertise or 
training to render a competent medical opinion on the cause 
of the veteran's death.

On the basis of the above findings, the Board can identify no 
basis in the record that would make this claim for service 
connection plausible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, 5 Vet. App.at 92; Tirpak, 2 Vet. App. at 610-11; 
Murphy, 1 Vet. App. at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Further, the Board finds 
that it is not necessary to solicit an independent medical 
expert opinion as was requested by the appellant's 
representative in the July 2000 Written Brief Presentation 
and in the May 2000 VA Form 646, Statement of Accredited 
Representation in Appealed Case.  As detailed above, 
inquiries to four physicians resulted in essentially the same 
determination that the term "glymphomastria" was 
nonexistent.  This does not create a medical controversy or 
medical complexity that warrants an additional medical 
question.  See 38 C.F.R. § 20.901(d) (1999).  Moreover, there 
is no medical evidence which suggests that the conditions 
which caused the veteran's death are related in any manner to 
the surgical procedure on his left breast in service.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained); Wood v. Derwinski, 1 Vet. App. 
190 (1991) (VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.



ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.


	
		
	     BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


